Citation Nr: 0408362	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  95-00 658	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain prior to June 1, 2003; and to a 
compensable rating thereafter.

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right ankle prior to June 1, 2003; 
and to a compensable rating thereafter.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of an avulsion fracture of the medial malleolus, 
with traumatic arthritis of the left ankle, prior to June 1, 
2003; and to a compensable rating thereafter.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
December 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued by the North Little Rock, 
Arkansas, Regional Office (Little Rock RO) of the Department 
of Veterans Affairs (VA) in October 1996 and January 1997, 
which granted increased ratings for the veteran's low back 
and ankle disorders.  

In April 1997, the veteran testified at a hearing on appeal 
at the Little Rock RO; a copy of the transcript is associated 
with the record.

In May 1998, the Board remanded the case for additional 
development.  During the pendency of the appeal, the veteran 
moved to South Carolina.  The Columbia, South Carolina, 
Regional Office (RO) continued the processing of the appeal.  
In October 1999, the Board again remanded the case to the RO 
for additional development, in particular another examination 
and consideration of the provisions of 38 C.F.R. § 3.655 
(2003), due to the veteran's repeated failure to report for 
examination.

In a December 2002 rating decision, the RO proposed the 
reduction and discontinuance of compensation for the above 
disabilities, setting forth all material facts and reasons; 
notified the veteran at his latest address of record of the 
contemplated action and that he could make a request for a 
predetermination hearing, giving him 60 days for to present 
additional evidence to show that the disabilities ratings 
should be continued at their present level.  The veteran did 
not respond.  In March 2003, the veteran was notified of the 
RO's February 2003 rating decision, reducing his compensation 
from a combined evaluation of 60 percent (40, 20 and 20) to a 
combined noncompensable, zero (0) percent, rating effective 
June 1, 2003.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  Prior to June 1, 2003, the veteran's lumbosacral strain 
was severe and characterized by marked limitation of forward 
bending in standing position, loss of lateral motion with 
abnormal mobility on forced motion.

3.  Prior to June 1, 2003, the veteran's right ankle 
disability was characterized by arthritis, shown by X-ray, 
and marked limitation of motion.

4.  Prior to June 1, 2003, the veteran's left ankle 
disability was characterized by arthritis, shown by X-ray, 
and marked limitation of motion.

5.  From 1998 to May 2002, the veteran failed to report 
without good cause for previously scheduled orthopedic VA 
examinations on several different occasions before his 
ratings were reduced to zero.

6.  The veteran's lumbosacral strain is currently not 
manifested by severe lumbosacral strain with forward flexion 
of the thoracolumbar spine of 30 degrees or less or ankylosis 
of the entire thoracolumbar spine.

7.  The veteran's right ankle disability is currently 
characterized by arthritis and full range of motion of the 
ankle without tenderness on palpation, fatigability or lack 
of coordination but with subjective complaints of pain.

8.  The veteran's left ankle disability is currently 
characterized by arthritis, mild tenderness over the lateral 
malleolus, and nearly full range of motion of the ankle 
without fatigability or lack of coordination but with 
subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain prior to June 1, 2003 have not been met.  
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.10, 4.71a, Diagnostic Code 5295 (2002).

2.  The criteria of a rating in excess of 20 percent for 
traumatic arthritis of the right ankle prior to June 1, 2003 
have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2002).

3.  The criteria for a rating in excess of 20 percent for 
residuals of an avulsion fracture of the medial malleolus, 
with traumatic arthritis of the left ankle, prior to June 1, 
2003 have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code s 5003, 5010, 5270, 5271 (2002).

4.  The criteria of a 20 percent rating for lumbosacral 
strain after May 31, 2003 have been met.  U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.10, 4.71a, 
Diagnostic Codes 5295, 5237 (2003).

5.  The criteria for a 10 percent rating for traumatic 
arthritis of the right ankle after May 31, 2003 have been 
met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003,5010, 5270, 5271 (2003).

6.  The criteria for a 10 percent rating for residuals of an 
avulsion fracture of the medial malleolus, with traumatic 
arthritis of the left ankle, after May 31, 2003 have been 
met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
s 5003,5010, 5270, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

With regard to compliance with the May 1998 and October 1999 
Board remand instructions, VA asked the veteran to identify 
health care providers that had treated him for the above 
disorders in letters dated in May 1998, January 1999, 
November 1999, and November 2001.  In February 2002, the 
veteran responded that he had been treated at the Charleston 
VA Medical Center (VAMC) since January 2002.  In February and 
December 2002, the RO associated with the claims file, VA 
treatment records from the Charleston VAMC dated from January 
to August 2002.  In various letters dated in May 1998, 
January 1999, November 1999, June 2002 and May 2003, the 
veteran was notified that he was being scheduled for 
examination and that failure to report might result in the 
denial of his claims.  An April 2003 VA Form 119, Report of 
Contact, reflects that the RO informed the veteran in a 
telephone conversation that another examination was being 
scheduled at the Charleston VAMC; that, if he failed to 
report, his claim would be returned to the Board; and that 
the veteran acknowledged and reported that he would make the 
appointment.  Thereafter, the veteran cancelled the first 
examination scheduled in May 2003 and failed to report to the 
next examination rescheduled later the same month.  It was 
not until October 2003 that the veteran reported for another 
examination.  In supplemental statements of the case (SSOCs) 
dated in April 1999, October 2000, and June and November 
2003, and in rating decisions issued in December 2002 and 
March 2003, the RO readjudicated the veteran's increased 
rating claims and in some of the above addressed the issue of 
the effect of his repeated failure to report for examination 
under the provisions of 38 C.F.R. § 3.655 (2003).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's May 1998 and October 1999 remands.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claims.  As noted 
above on multiple occasions, VA asked the appellant to sign 
release of information forms and/or submit any additional 
medical evidence or lay evidence to support his claims.  In a 
February 1997 statement of the case (SOC) and in SSOCs issued 
in June 1997, April 1999, January 2001, and June and November 
2003, the RO informed the appellant of what was needed to 
establish higher ratings and he was given additional chances 
to supply any pertinent information.  Moreover, the veteran 
was examined in September and November 1996 and in October 
2003.  Between June 1998 and May 2003, the veteran cancelled 
one examination and failed to report for five more 
examinations without a showing of good cause.  VA treatment 
records from the Little Rock and Charleston VAMCs have been 
associated with the claims file.  The veteran testified at a 
personal hearing in April 1997.  Thus, the Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence, which might be relevant to his claims.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.655 
(2003).  Under these circumstances, the Board finds that the 
service medical records, VA treatment records, VA examination 
reports, rating actions, Board remands, and lay statements, 
are adequate for determining whether the criteria for higher 
ratings have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2003) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decisions were made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issues of entitlement to 
the increased ratings discussed in this decision, a 
substantially complete application was received in August 
1996.  Thereafter, in rating decisions dated in October 1996 
and January 1997, the North Little Rock RO assigned a 40 
percent rating for the veteran's low back disability and 10 
and noncompensable, and later 20, percent ratings for his 
ankle disabilities.  In October 1996, the veteran asked for 
reconsideration of 40 and 10 percent and noncompensable 
ratings.  Initially, the Little Rock RO, and later the 
Columbia RO, certified the veteran's appeal to the Board in 
February 1998 and July 1999, respectively, both prior to the 
enactment of the VCAA.  Only after these rating actions were 
promulgated and the Board remanded the case in May 1998 and 
October 1999 did the Columbia RO, in a letter to the veteran 
dated November 28, 2001 and SSOCs dated in June and November 
2003, provide notice to the claimant regarding what 
information and evidence must be submitted by the claimant, 
what information and evidence that would be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claims.  In the February 1997 
SOC and the various SSOCs, the ROs also informed the veteran 
of what information and evidence is needed to substantiate 
his claims.  From June 1998 through May 2003, the ROs 
repeatedly scheduled the veteran for reexamination in 
compliance with the Board's remands but he failed to report 
for an examination until October 2003.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
420.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 421. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
420.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the AOJ provided to the appellant on 
November 28, 2001 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
Columbia RO prior to the transfer and recertification of the 
appellant's case to the Board following the Board's October 
1999 remand, and the content of that notice, along with the 
SOC and SSOCs, fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOCs 
were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, to report for 
reexamination, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters, a December 2002 38 C.F.R. § 3.105(e) notice, an SOC 
and several SSOCs, and their accompanying notice letters, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Background

Service medical records show that, following a twisting 
injury in August 1984, the veteran was treated for a left 
ankle sprain and a complaint of bilateral foot pain with a 
history of fallen arches in October 1984.  The assessment 
included pes planus with acute plantar fasciitis.  In 
November 1984, the veteran reported an injury to the right 
ankle six days earlier.  He was able to complete physical 
training and running in tennis shoes without pain.  The 
assessment was chronic plantar fascial strain and sprain of 
the right ankle.  Inserts were provided.  X-rays of the right 
ankle were unremarkable.  In July 1985, the veteran 
complained of left foot pain following a twisting injury.  He 
also was treated for complaints of low back pain after 
playing basketball.  In September 1988, the veteran was 
treated for complaints of left ankle and knee pain.  Sprains 
were diagnosed.  Left ankle X-rays were unremarkable.  The 
veteran was referred to physical therapy.  In June 1989, the 
veteran was treated for left ankle pain following a 
basketball injury.  X-rays revealed a tiny avulsion fracture 
of the tip of the medial malleolus and mild degenerative 
changes of the talotibial joint with evidence of old trauma.  
The veteran was given a short-leg walking case.  A September 
1989 record shows a reinjury to the left ankle.  In April 
1992, the veteran was treated for left ankle and foot 
problems, diagnosed as overuse syndrome.  In November 1993, 
the veteran was treated for left ankle pain and a month later 
assessed with left ankle osteophytes, probable osteo-
arthritis/degenerative joint disease.

In February 1994, the Phoenix, Arizona, Regional Office 
(Phoenix RO) granted service connection for avulsion fracture 
of the tip of the medial malleolus and traumatic degenerative 
joint disease of the talotibial joint of the left ankle, 
assigned a 10 percent rating from December 23, 1993, service 
discharge, and denied service connection for low back pain.

At an August 1994 VA examination, the veteran reported a lot 
of hiking and marching as well as other physical activities 
during service.  He stated that he began experiencing pain 
and swelling in both ankles and feet.  The veteran also 
described the onset of chronic low back pain over the past 
few years.  He indicated that cold, damp weather and activity 
aggravated his condition.  On examination, there was normal 
range of motion of the lumbosacral spine with discomfort on 
all motion.  There was tenderness in the left lumbosacral 
area.  He was able to heel and toe walk satisfactorily.  
Range of motion of the right ankle was from 0 to 40 degrees, 
and from 0 to 35 degrees for the left ankle.  No effusion 
deformity or tenderness was noted.  X-rays of the lumbosacral 
spine were unremarkable.  Right ankle X-rays showed mild 
marginal osteophyte formation with anterior talar osteophyte 
formation within the right ankle, consistent with post-
traumatic changes to the right ankle.  The impression 
included chronic lumbosacral strain and chronic foot and 
ankle strain with degenerative joint disease.

In September 1994, the Phoenix RO granted service connection 
for traumatic degenerative changes of the right ankle, X-ray 
evidence only, and for chronic lumbosacral strain, assigning 
noncompensable ratings for both, effective from service 
discharge.

In August 1996, the veteran moved to Arkansas and filed a 
claim for increased ratings for his ankle and low back 
disabilities.

VA treatment records from Little Rock VAMC from July to 
November 1996 show that the veteran was treated for 
complaints of knee, foot and ankle pain in addition to 
substance abuse.  On examination in October 1996, the spine 
was tender with range of motion and edema and deformity in 
the lower extremities.  In November 1996, there was an 
impression of foot and ankle pain probably due to pes planus.

At a September 1996 VA examination, the veteran reported 
constant pain in the left lower leg extending to the foot and 
ankle for which he took Motrin with slight relief.  He was 
unable to run.  The veteran complained of swelling of the 
foot especially with weather changes, standing and walking.  
He rarely used a cane.  The veteran also complained of 
constant low back pain without radiation, which increased 
with all activities.  He got no relief with Ibuprofen.  The 
veteran denied numbness or weakness.  On examination, the 
lumbar spine was tender to palpation at the L4-L5 level at 
the midline.  Forward flexion was to 45 degrees; backward 
extension was to 10 degrees; lateral flexion was to 20 
degrees and rotation was to 30 degrees.  The remainder of the 
back examination was normal.  The left lower leg revealed 
tenderness to palpation over the distal lateral leg and 
ankle.  The veteran had full range of motion of the ankle 
with slight edema noted of the lateral ankle and foot.  He 
walked with a slight limp and was able to heel and toe walk 
with difficulty.  The diagnoses were residuals of lumbar 
strain and residuals of fracture to the left lower leg with 
traumatic arthritis secondary to the fracture.

In October 1996, the Little Rock RO assigned a 40 percent 
rating for lumbosacral strain, effective August 20, 1996, and 
continued the 10 percent and noncompensable ratings for the 
left and right ankles, respectively.

The same month, the veteran asked for reconsideration of the 
ratings for both ankles 

At a November 1996 VA examination, the veteran complained of 
pain in both ankles, worse in the left than the right.  He 
walked with a cane and reported reduced range of motion of 
both ankles.  On examination, the veteran walked very slowly 
with a cane, favoring the left ankle.  There was a fusiform 
deformity on the left ankle but without effusion.  
Dorsiflexion was to 3 degrees and plantar flexion was to 15 
degrees for the left ankle.  The right ankle revealed a 
fusiform deformity without effusion.  He could dorsiflex to 5 
degrees and plantar flex to 20 degrees with his right ankle.  
X-rays revealed anterior periarticular soft tissue 
calcification or ossification of the right ankle.  The 
impression included residuals of fracture of the left ankle 
with traumatic arthritis and residuals of injury to the right 
ankle.

In January 1997, the Little Rock RO assigned separate 20 
percent ratings for both ankles, effective from October 31, 
1996.

In February 1997, the veteran filed a notice of disagreement 
(NOD) with the October 1996 and January 1997 rating decisions 
asking for higher ratings for his back and ankle disorders.

In April 1997 at an RO hearing in Little Rock, the veteran 
testified that his ankles were stiff and he could not walk on 
them more than a block, otherwise he must stop and rest or 
use a cane.  He stated that he wore an elastic brace on his 
left ankle and used supports in his shoes.  The veteran 
reported awakening with muscle spasms in his back and 
problems with lifting, picking things off the ground, and 
tying his shoes.  He was being treated at the Little Rock 
VAMC primarily with Ibuprofen and muscle relaxers.  The 
veteran experienced daily back pain, especially with 
prolonged walking and sitting.

In May 1998, the Board remanded the case for additional 
development including an examination.

In June 1998, the veteran failed to report for an examination 
at the Little Rock VAMC.

In December 1998, the veteran informed the Little Rock RO 
that he had moved to South Carolina, giving his new address.

In January 1999, the veteran again failed to report for an 
examination.  There is a notation that the veteran had moved 
to South Carolina and the file was transferred to the 
Columbia RO.

In January 1999, the RO sends a duty to assist letter asking 
for information on healthcare providers and informing the 
veteran that he would be scheduled for examination and the 
ramifications of failure to report for examination.

In January 1999, the veteran failed to report for an 
examination at the Charleston VAMC.

In October 1999, the Board again remands the case for an 
examination and RO consideration of the veteran's failure to 
report under 38 C.F.R. § 3.655 on his increased ratings 
claims.

In March 2000, the RO sent a duty to assist letter informing 
the veteran that he would be scheduled for examination and 
the ramifications of failure to report for examination.

In April 2000, the veteran failed to report for examination 
at the Charleston VAMC.

In August 2000, the RO sent a duty to assist letter informing 
the veteran that he had failed to report for several 
examinations and asking him if he still lived in South 
Carolina and wanted to continue his appeal.  If he lived in 
another jurisdiction, such as Arizona, his file would be 
transferred there.

In January 2001, the RO issued an SSOC dated in October 2000, 
continuing the 40 and 20 percent ratings for the veteran's 
back and ankle disabilities due to his failure to report 
examination and sent notification to the veteran at the 
Arizona address.

In May 2001, the RO resent the SSOC to the veteran.

In a February 2002 response to a November 2001 VCAA letter, 
the veteran stated that he was treated at Charleston VAMC 
from January to February 2002.

In June 2002, the RO sent a letter to the veteran informing 
him that he would be scheduled for an examination and the 
ramifications of failure to report for examination.

A VA and Social Security Administration prisoner computer 
match, dated June 17, 2002, reflects that the veteran was 
confined as of July 20, 2000.

The Columbia RO sends a letter postmarked July 1, 2002 to the 
veteran in prison indicating that VA was informed that he was 
imprisoned and that it was proposing to reduce his 
compensation because of incarceration, notifying him that 
payments might be resumed as of the date of release from 
prison if notice of release is received within one year of 
his release date.

In July 2002, the veteran failed to report for an examination 
at the Charleston VAMC.

In September 2002, the Columbia RO receives its July 2002 
postmarked letter back with a notation that the veteran was 
released from prison on September 26, 2000.

In December 2002, VA treatment records from January to 
February 2002 are received showing treatment for substance 
abuse.  In February 2002, the veteran complained of, and was 
assessed with, chronic low back and left knee and ankle pain.  
The veteran's back revealed a slight lateral curve to the 
left.  Toe-to-toe and heel-to-heel gait were intact.  
Crepitus of the left ankle was shown with full range of 
motion. 

In December 2002, the RO issued a rating decision proposing 
to reduce all of the veteran's disability compensation 
ratings to zero (0) for failure to report for three 
examinations, the last one scheduled in July 2002, effective 
March 1, 2003, giving the veteran his appeal rights under 
38 C.F.R. §§ 3.105(e) and 3.344.

In a February 2003 statement, the veteran's representative 
stated that the veteran was unable to keep his appointment 
for examination.

In a February 2003 rating decision, the Columbia RO finalized 
the proposed reductions to zero, effective June 2003.

In March 2003, the Columbia RO gave the veteran notice of the 
February 2003 rating decision and apprised him of his 
appellate rights.

In an April 2003, VA Form 119, the veteran indicated in a 
telephone conversation that he would report for examination 
and acknowledged that, if he failed to report, the appeal 
will be sent to Board.

In May 2003, the RO sent a letter to veteran informing him 
that he would be scheduled for examination and the 
ramifications of failure to report for examination.

In May 2003, the veteran canceled one examination and he 
failed to report for next one.

In an August 2003 VA Form 21-4138, the veteran stated that he 
was unable to attend the July 2002 examination, giving no 
reason, and indicated that he would make every effort to 
available for any future examination.

At an October 1, 2003 VA examination, the veteran reported 
low back pain all day, every day, in the midline down to the 
posterior of both legs and the ankle.  He stated there was no 
numbness or weakness in the leg.  The veteran took Ibuprofen 
and used a cane intermittently.  His back pain flared up with 
wet, cold weather, when the veteran would have to sit down.  
He reported that he was unable to run, jump, squat or to lift 
or stand for very long.  The veteran did computer work with 
no restrictions.  He reported left ankle pain all day, every 
day, along with swelling, locking, popping and cracking.  He 
used no brace.  The veteran stated that he was unable to 
stand for more than 15 minutes or to walk for more than 5 
minutes; that he could not run or jump and that he had 
difficulty with stairs.  His left ankle flared up with 
prolonged pressure.  The veteran reported right ankle pain 
every day, but not all day, along with swelling, locking, 
popping and cracking.  He used no brace.  The veteran stated 
that he had the same activity restrictions as for the left 
ankle.  For both ankles, the veteran took Ibuprofen and used 
a cane intermittently.  

On examination, the veteran walked with a limp.  There was 
mild tenderness to palpation of the lumbosacral spine without 
spasm.  Lateral bending, bilaterally, was to 15 degrees; 
extension was to 15 degrees; flexion was to 50 degrees and he 
was only able to kneel and bend forward to 30 degrees.  He 
had axial compression pain and truncal rotation pain.  
Straight-leg raising was positive when supine and negative 
while sitting.  When asked where his pain was, the veteran 
was able to very quickly bounce up from a supine position to 
show his ankle.  There was normal sensation throughout the 
lower extremities.  His left ankle revealed dorsiflexion to 
15 degrees and plantar flexion to 45 degrees without crepitus 
or effusion.  There was mild tenderness over the lateral 
malleolus.  His right ankle showed dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees with no tenderness to 
palpation.  The veteran had no diminution of range of motion 
in either ankle with repetitive testing.  There was no 
obvious fatigability or lack of coordination.  X-rays shows 
os trigonum of the left ankle and spur formation on the dome 
of the right talus with calcifications over the tibiotalar 
joint on the right, which might represent loose bodies.  X-
rays of the lumbosacral spine were unremarkable.  The 
impressions were mechanical low back pain with significant 
symptom magnification and traumatic arthritis of both ankles.

Analysis

Initially, the Board notes that during the pendency of the 
appeal, all of the veteran's ratings in issue were reduced to 
noncompensable.  This was, in part, due to the veteran's 
failure to report for examination.  The Board observes, that 
when entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2003).  When the 
examination was scheduled in conjunction with a reopened 
claim for a benefit, which was previously disallowed, or a 
claim for increase, the case here, the claim shall be denied.  
38 C.F.R. § 3.655(b) (2003).

The Board has considered the law and regulations that pertain 
to the reduction of ratings.  In this case, although the 
ratings in issue that were reduced were in effect more than 
five years, the veteran's disabilities were not considered 
static.  See 38 C.F.R. § 3.344(c) (2003).  Since the ratings 
that the RO proposed to reduce in December 2002, and did 
reduce effective June 1, 2003, were not static, it was not 
necessary to comply with 38 C.F.R. § 3.344 (a) and (b), which 
addresses the need for stability in disability evaluations 
that have been in effect for long periods at the same level.  
Accordingly, 38 C.F.R. § 3.344(a) and (b) were not 
applicable.  Rather, all that was required to warrant a 
reduction in the veteran's ratings was reexamination that 
shows sufficient improvement in the service-connected 
disabilities, assuming the veteran reported, provided that 
the procedural requirements of 38 C.F.R. § 3.105(e) were 
complied with.

In effect at the time of the rating reduction, 38 C.F.R. § 
3.105(e) provided that where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Paragraph (i) provides that 
the veteran will be given an opportunity for a 
predetermination hearing.

In this case, the RO proposed to reduce all of the veteran's 
disability ratings to noncompensable in a December 2002 
rating decision, after repeated failure of the veteran to 
report for examinations from June 1998.  The veteran was 
notified of this rating decision in a letter dated December 
10, 2002, to which the rating decision was attached.  This 
letter included the procedural rights outlined in 38 C.F.R. 
§ 3.105(e) and (i) (2002).  In particular, the veteran was 
specifically notified that, within 60 days, he could present 
additional evidence to show that compensation payments should 
be continued at their present level.  He also was notified 
that he could make a request for a predetermination hearing.  
The veteran did not respond.

The RO reduced the veteran's disability ratings for 
lumbosacral strain and his ankle disabilities to 
noncompensable ratings effective June 1, 2003, by a rating 
decision issued in March 2003. 

The veteran claims entitlement to increased ratings for 
lumbosacral strain and bilateral ankle disorders and 
testified that they were worse than the ratings suggested.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

Lumbosacral Strain

The veteran's lumbosacral strain is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 through September 25, 2003 and 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 thereafter.  
Diagnostic Code 5295 provides that when there is severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating, the 
maximum under the rating criteria for this diagnostic code, 
is warranted.  A 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 10 percent rating is given for 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002)

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Code 5237 for lumbosacral strain is 
rated as follows.  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease: unfavorable ankylosis of the entire spine warrants 
a 100 percent rating; while unfavorable ankylosis of the 
entire thoracolumbar spine is given a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height is give a 10 
percent rating.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5237).

Although the veteran reported awakening with muscle spasms in 
his back at his RO hearing, none were noted on examination in 
September 1996.  Instead, the VA examiner reported that the 
veteran's lumbar spine was tender to palpation at the L4-L5 
level at the midline.  Forward flexion was to 45 degrees; 
backward extension was to 10 degrees; lateral flexion was to 
20 degrees and rotation was to 30 degrees.  The remainder of 
the back examination was normal.  He walked with a slight 
limp and was able to heel and toe walk with difficulty.  The 
diagnoses included residuals of lumbar strain.  At that time, 
the veteran's lumbosacral strain was severe, characterized by 
marked limitation of forward bending in standing position and 
loss of lateral motion with abnormal mobility on forced 
motion, warranting a rating of 40 percent, the maximum rating 
available under Diagnostic Code 5295.  Since the veteran has 
not been shown to have invertebral disc syndrome and the 
maximum rating for severe limitation of motion of the lumbar 
spine is also 40 percent, ratings under Diagnostic Codes 5293 
and 5292 are not assignable because each contemplates 
limitation of motion.  38 C.F.R. § 4.14 (when manifestations 
of a single disability are ratable under several sets of 
criteria, separate ratings are not assignable).  

Given the evidence described above, the Board finds that 
there is no basis under Diagnostic Code 5295 for awarding an 
evaluation in excess of 40 percent prior to June 1, 2003.  As 
the preponderance of the evidence is against the claim for a 
higher evaluation, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim for a higher evaluation must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

On examination in October 2003, the veteran walked with a 
limp.  There was mild tenderness to palpation of the 
lumbosacral spine without spasm.  Lateral bending, 
bilaterally, was to 15 degrees; extension was to 15 degrees; 
flexion was to 50 degrees and he was only able to kneel and 
bend forward to 30 degrees.  He had axial compression pain 
and truncal rotation pain.  Straight-leg raising was positive 
when supine and negative while sitting.  When asked where his 
pain was, the veteran was able to very quickly bounce up from 
a supine position to show his ankle.  There was normal 
sensation throughout the lower extremities.  The diagnosis 
was mechanical low back pain with significant symptom 
magnification according to the examiner.  Under the old 
Diagnostic Code 5295, such symptoms approximate the criteria 
for a 20 percent rating and no more, because of loss of 
lateral spine motion in standing position and axial 
compression pain and truncal rotation with motion.  They fail 
to approach the characteristics of severe lumbosacral strain 
as there is no evidence of muscle spasms or listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Because, on examination in October 2003, forward flexion of 
the thoracolumbar spine was greater than 30 degrees but not 
greater than 60 degrees and the combined range of motion of 
the thoracolumbar spine was greater than 120 degrees, the 
veteran's lumbosacral strain warrants a 20 percent rating 
and no more.  The veteran's symptomatology does not meet the 
criteria for a 40 percent rating since there is no evidence 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

Given the evidence described above, the Board finds that 
there is no basis under Diagnostic Code 5295 or Diagnostic 
Code 5237 for awarding an evaluation in excess of 20 percent 
after May 31, 2003.  As the preponderance of the evidence is 
against the claim for a higher evaluation, the benefit-of-
the-doubt doctrine does not apply; therefore, the claim for a 
higher evaluation must be denied.  Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Ankles

The veteran has been diagnosed with traumatic arthritis of 
both ankles.  Under Diagnostic Code 5010, traumatic arthritis 
is evaluated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Code 5003 (2002, 2003).

Before June 1, 2003, the veteran's ankle disabilities were 
rated as 20 percent disabling under Diagnostic Code 5271.  
Under the diagnostic code, a 10 percent rating is warranted 
for moderate limitation of motion of the ankle; a 20 percent 
rating, the maximum rating, is assigned for marked limitation 
of motion.  38 C.F.R. § 4.71a, Code 5271 (2002, 2003).

The Board also considered Diagnostic Code 5270.  Under 
Diagnostic Code 5270, a 20 percent rating is warranted for 
ankylosis of the ankle, in plantar flexion, less than 30 
percent.  A 30 percent rating would be assigned for ankylosis 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  Under that 
diagnostic code, a 40 percent rating is assigned for 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2002, 2003).  Since the 
veteran's ankles have not been shown to be ankylosed, these 
rating criteria will not be used.

The normal range of motion for the ankle is plantar flexion 
to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 
4.71, Plate II (2003).

The evidence shows that separate 20 percent ratings, and no 
more, were warranted for the veteran's ankle disabilities 
prior to June 1, 2003.  Based on a review of the record, the 
Board finds, however, that the preponderance of the evidence 
is against a rating of 30 percent for either ankle prior to 
June 1, 2003.  The veteran testified that he wore an elastic 
brace on his left ankle and used supports in his shoes and at 
times a cane.  The 1996 VA examination shows complaints of 
pain, marked limitation of motion with dorsiflexion between 0 
and 10 degrees and plantar flexion less than 30 degrees for 
both ankles, warranting a 20 percent rating for marked 
limitation of motion under Diagnostic Code 5271.  Thus, the 
Board finds that assignment of a rating in excess of 20 
percent, the maximum rating, is not warranted under 
Diagnostic Code 5271.

On examination in October 2003, there was normal sensation 
throughout the lower extremities.  The veteran's left ankle 
revealed dorsiflexion to 15 degrees and plantar flexion to 45 
degrees without crepitus or effusion.  There was mild 
tenderness over the lateral malleolus.  His right ankle 
showed dorsiflexion to 20 degrees and plantar flexion to 45 
degrees with no tenderness to palpation.  The veteran had no 
diminution of range of motion in either ankle with repetitive 
testing.  Thus, the examination results show complaints of 
pain with no more than moderate limitation of motion, 
warranting separate 10 percent ratings under Diagnostic Code 
5271.  Since the veteran does not show marked limitation of 
motion or ankylosis of either ankle, a higher evaluation on 
either Diagnostic Code 5270 or 5271 is not warranted after 
May 31, 2003.  Regarding the veteran's complaints of pain and 
instability, the Board notes that the most recent VA examiner 
recorded the veteran's complaints in his report.  During the 
examination, however, there was no evidence that objectively 
confirmed functional loss due to pain beyond that 
contemplated by the rating for moderate limitation of motion.  
There were only subjective complaints of discomfort.  No 
swelling or gross deformity of the ankle was noted.  The 
veteran had no diminution of range of motion in either ankle 
with repetitive testing.  VA examiners have noted no evidence 
of instability.  Thus, the evidence leads the Board to 
conclude that the disability manifested by the veteran's 
ankle disorders are no more disabling than that contemplated 
by "moderate" limitation of motion under Diagnostic Code 
5271.

In short, there simply is no objective evidence to suggest 
that, even during any flare-ups or with repeated use of the 
ankles, the veteran experiences such disabling pain and/or 
instability as to result in functional loss warranting more 
than 10 percent evaluations, since June 1, 2003. 

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected lumbosacral strain 
and ankle disabilities, together or standing alone, present 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected disabilities, as to 
render impractical the application of the regular schedular 
standards.  The Board notes that the only prolonged treatment 
the veteran has received was for substance abuse.  The 
regular schedular standards and the ratings previously and 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected disabilities.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating in excess of 40 percent for lumbosacral strain prior 
to June 1, 2003 is denied.  

A rating in excess of 20 percent for traumatic arthritis of 
the right ankle prior to June 1, 2003, is denied.

A rating in excess of 20 percent for residuals of an avulsion 
fracture of the medial malleolus, with traumatic arthritis of 
the left ankle, prior to June 1, 2003, is denied.

A 20 percent rating for lumbosacral strain after May 31, 2003 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.


                                                                   
(CONTINUED ON NEXT PAGE)



A 20 percent rating for traumatic arthritis of the right 
ankle after May 31, 2003 is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A 10 percent rating for residuals of an avulsion fracture of 
the medial malleolus, with traumatic arthritis of the left 
ankle after May 31, 2003, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



